Name: 2009/765/EC: Commission Decision of 15 October 2009 concerning a request for exemption from the vehicle tax rules submitted by France pursuant to Article 6(2)(b) of Directive 1999/62/EC of the European Parliament and of the Council on the charging of heavy goods vehicles for the use of certain infrastructures (notified under document C(2009) 7761) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: land transport;  organisation of transport;  transport policy;  Europe;  taxation
 Date Published: 2009-10-20

 20.10.2009 EN Official Journal of the European Union L 274/30 COMMISSION DECISION of 15 October 2009 concerning a request for exemption from the vehicle tax rules submitted by France pursuant to Article 6(2)(b) of Directive 1999/62/EC of the European Parliament and of the Council on the charging of heavy goods vehicles for the use of certain infrastructures (notified under document C(2009) 7761) (Only the French text is authentic) (Text with EEA relevance) (2009/765/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 1999/62/EC of the European Parliament and of the Council of 17 June 1999 on the charging of heavy goods vehicles for the use of certain infrastructures (1), and in particular Article 6 thereof, Whereas: (1) According to Article 6(2)(b) of Directive 1999/62/EC, Member States may apply reduced rates or exemptions for vehicles which travel only occasionally on the public roads of the Member State of registration and are used by natural or legal persons whose main occupation is not the carriage of goods, provided that the transport operations carried out by these vehicles do not cause distortions of competition. This reduction or exemption is subject to the Commissions agreement. (2) France has requested the Commission to renew until 31 December 2014 its agreement on the exemption provided in Commission Decision 2005/449/EC (2) from the vehicle tax according to Directive 1999/62/EC for vehicles of 12 tonnes or more, which are used exclusively in connection with public and industrial works in France. (3) The conditions foreseen by Article 6(2)(b) of Directive 1999/62/EC are fulfilled, as these vehicles do not permanently use public roads, are not used to carry goods and furthermore as exempting these vehicles from vehicle tax does not cause a distortion of competition because they cannot be used for carriage of any goods other than those permanently installed at the vehicle and used for their own activity. (4) In order to enable the Commission to review the exemption from the vehicle tax rules, the agreement should be given for a limited time. (5) The exemption requested by France should therefore be approved, HAS ADOPTED THIS DECISION: Article 1 The Commission hereby gives its agreement to exempt until 31 December 2014 from vehicle tax in accordance with Article 6(2)(b) of Directive 1999/62/EC the following vehicles of 12 tonnes or more, which are used exclusively for the carriage of permanently installed equipment for public and industrial works in France: 1. self-propelled lifting and handling gear (cranes mounted on road chassis); 2. mobile pumps or pumping stations permanently mounted on road chassis; 3. mobile motor compressor sets permanently mounted on road chassis; 4. concrete mixers and pumps permanently mounted on road chassis (except drum vehicles for transporting concrete); 5. mobile generating sets permanently mounted on road chassis; 6. mobile drilling machines permanently mounted on road chassis. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 15 October 2009. For the Commission Antonio TAJANI Vice-President (1) OJ L 187, 20.7.1999, p. 42. (2) OJ L 158, 21.6.2005, p. 23.